DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 10/07/2020. Claims 1-3, 6-15 and 18-26 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 12/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/07/2010.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3, 6-15 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, the primary reason for allowance is that the prior art of record fails to anticipate or teach a motor-driven actuator which applies a continuous and reciprocating vertical force to the former and film driver while the film driver continuously and without interruption moves the packaging film down around the former.

Regarding Claim 12, the primary reason for allowance was stated in the previous office action (06/25/2020).
The prior art does not anticipate the claimed subject matter and it would not been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        02/11/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731